PROVINCE

DE L'EQUATEUR
CIRCONSCRIPTION FONCIERE DE MBANDAEA Mhandaka, le... J'urenssms PRO.
Division des titres Immobiliers
B.P. 100 _
rer N°2.444.2/.... rm LA 0. snsesenennnss PES
Objet : À Mensieur Je pirecteuz Général ée
la Seoiét Plantatiens ot
Projet de contrat à signer en£ PHC
Parcelle N°... 092... 5 paiiestes du Conge 5-4 (F0)

Mensieur:

J'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
tueuse vous prie de me renvoyer dûment revêtu de voire signature SOUS la
rubrique « L'EMPRYTEOTS- y au bas du dernier feuillet avec indication de
preuve de paiement.

M de:

ro 150.300 Les frais à payer s plèvent à la somme de
Re snanmmeempormenesenerr Francs Congolais dont les détails ci-après :
a) Taxe contrat = 22500 FC
b) Taxe d'enregistrement = 22.500 FC
c) Taxe P.V. de constat = FC
a) Taxe P.V. de mesurage F . er FC
e Taxe croquis = 8. 000 FC
f Loyers impayés de = Fà FC
g} Intérêt de retard (40%) = FC
h) Prixderéférence ( 25 ana) = 70.300 FC
= 150,500 FC

Montant que je vous invite à verser aù
compte N°200308 Chez la Banque Centrale du Congo sur présentation de la note
de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREQ)
attaché à la Division des Titres immobiliers à Mbandaka. -

Veuillez agréer. Mansieÿ

L'assurance de ma considération distinguée-

hs ce QU: “RATIQUE DU CONGO ULA
É LATIQUE uo Lieu-dit : . LOKONZ A
Lu 0" c QUATEUR Commune de : em
SIROP RSCR: NT: 4 MBANDAKA Territoire de HGEEZ
MDASION DES TITRES IMMOBILIERS de Ville de di te 2
APDAEA

BP 1905 — MBANDAKA

INGONTRAT D'EMPHYTEOSE N° DB/E. 638 DU

| TERME DE BAIL: VINGT - CINQ (25) ANS.-

des sûretés
1980, ci après dénommée « LA REPUBLIQUE »,

La Société HEANTATIONS ET HUTLARTES 3 ;

ALL E H tAIES DU ECO Sol 4 2
au ponéro CD/TN/2 15 /14-B= PE me  d
MC bete te GT séoiel au numero se pop NEtiResses ses
Ag O— uÿeve ans “onmune de Gone à Kinehse nues ..
par son Directeur GE STrHencieurs Ba HUTLN nent CE ess

DJ

de part, qui acte?
sote Sur UT cele de e à Usage ART COL.
ge de ja, 06A, 2 50aftuÉe s … HODERA

092 cu du oten cadastral de le localité

=2t dont les limites sont représentées. par! un liséré jaune au craquis Cl
nrmmmerrmnmmme

rexé dressé à l'échelle de ? à 25 PT

+ » lot A
x euie au contrat n° DBJE 4€" 15/05/2015 xPITe
Cinq (25) ans renouvelaDie, prenant

sent contré
t intervenu pour un terme de Vingt a
$ à l'expiretion duquel il sera renouvelé paul sn GUTÈE
pour autant que !# terrain ai ëté mis en 2 Eur conformemen
tions contra -cuelles et réglementaires de l'emphytéote, la redevance
jen vigueur CE CE renouvellement

Arcicis 2 *

le sera Tige conformément au taf

Les rémunaretolres sont payailes annuellement et p£f

aaue année conformément à là pracedulé

AUCUNE
anvier de ch
et 5'de la lüi n° 4/05 du 16 luill

$ générateurs des recettes administratives, |
"Ua 1 agiales et de oarticisatian ainsi que leurs mod

Ad 4 L'emonytéote est TENU de maintenir et de poursuivre a mise en vaieu

À ntormément aux nrescriptions du contrat d'empnytéosè susmentionné,

DEUXIEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTEOSE N° DIE £3?

changer la destination du terrain sans l'autorisation expresse

Daficle 5° LÉ à
corde le droit

ïi as des dispositions ci-dessus
sent central est régi par les dispositions de la Loi n° 75-021 du 20
ES Ts en hifiéa at comnlétée à Ce JOUT

“CIRCONSCRIPTION GANACTRALE
: DE L'EQUAT

Eh CAE; {32e

POUR LA REPHBLIQUE
Di PROVINCE

ST re montant total de Séc-S FC
298 suivant quitéhce nv, 224487

Let 1207

